DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated  9/12/19 and 10/13/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belgaied (US PGPUB # 2016/0306581 A1).

With respect to claim 1, the Belgaied reference teaches a storage system comprising: 
a node group configured with a plurality of storage nodes that each includes a storage device unit which is one or more storage devices,  (see fig. 1; and paragraph 16, where there is a node manager (e.g., a server or processor) and a platform expert (e.g., a server or processor) configured to provide management and control of storage services (e.g., storage pools))
wherein each of the plurality of storage nodes includes a local pool that is a logical storage area based on the storage device unit of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
the node group provides a global pool that is a logical storage area based on a plurality of local pools of the plurality of storage nodes, (paragraph 95, where the pool planner 117 operates as a global pool planner configured to scale provisioning of pools among the local pool planners 1202 at the storage nodes)
each of the plurality of storage nodes stores data stored in a volume provided by the storage node in the local pool of the storage node, (see fig. 2; and paragraph 95, 
for any storage node, a capacity relationship is maintained in which a used capacity of a volume created by the storage node is equal to or less than an available capacity of a local pool of the storage node, (paragraph 101, where The global pool planner 117 may include a REST interface that is utilized by the node manager 110 to automatically provision resources when certain events occur. The events can include, for example, running out of capacity at the storage pool 1206, rebalancing Ethernet LUs of a virtual service pool when a new physical storage node 1212 joins a network, or reaching a performance threshold) and 
the storage node that creates a volume is selected by a storage management unit which manages the node group. (paragraph 95, where such a configuration enables the global pool planner 117 to configure or manage the creation of hundreds of physical storage pools (potentially across multiple nodes) to setup a virtual storage pool based on end-user (e.g., third party) defined storage requirements)

With respect to claim 2, the Belgaied reference teaches the storage system according to claim 1, wherein the available capacity of the local pool is based on a capacity obtained by subtracting a used capacity of the local pool from a capacity of the local pool, or based on a capacity obtained by subtracting the used capacity of the local pool from a maximum capacity of the local pool in a specification. (paragraph 37, where parameters may include, for example, status information of that storage resource (e.g., 

With respect to claim 3, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to provide a maximum available capacity among a plurality of available capacities of the plurality of local pools. (paragraph 95, where global pool planner 117 is also configured to coordinate with the local pool planners 1202 to leverage existing physical storage pools in addition to provisioning new storage pools in the event of a virtual storage pool expansion)

With respect to claim 4, the Belgaied reference teaches the storage system according to claim 3, 
wherein a storage node that serves as a creation destination of a volume having a capacity requested after the maximum available capacity is provided is any storage node having an available capacity equal to or larger than the requested capacity. (paragraph 78, where the pool planner 117 may generate an error when not enough or even one device cannot be located to satisfy storage requirement information and/or the specs 802)

With respect to claim 5, the Belgaied reference teaches the storage system according to claim 4, 


With respect to claim 6, the Belgaied reference teaches the storage system according to claim 3, 
wherein the maximum available capacity is provided as at least one of a maximum value of a capacity of a volume that can be created and an available capacity of the global pool. (paragraph 53, where interface 116 (using the information from the user) also communicates with the pool planner 117, the platform expert 112, and/or the node manager 110 to determine free/available space on the storage devices 114 (blocks 408, 409, and 410). The pool planner 117 may also be configured to create or build a configuration for the storage pool, which may be stored to the resource data structure 119 (block 412))

With respect to claim 7, the Belgaied reference teaches the storage system according to claim 1, 
wherein each of the plurality of local pools is configured with one or more logical chunks in a storage node that includes the local pool, and maintaining the capacity relationship is to add one or more logical chunks to a certain local pool. (paragraph 59, where a high availability service-1 component (e.g., a RSF-1 component) of the node 

With respect to claim 8, the Belgaied reference teaches the storage system according to claim 7, 
wherein at least one of the added one or more logical chunks is based on a capacity interchanged from at least one storage node except a storage node that includes the certain local pool. (paragraph 59, where a high availability service-1 component (e.g., a RSF-1 component) of the node manager 110 is configured to manage the importation of the service pool including the updating of clusters and nodes, reservation of disk space on the storage devices 114, assignment of logical units and addresses, and the sharing of a file system (blocks 612 to 638))

With respect to claim 9, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to migrate at least one volume associated with a certain local pool to a local pool having an available capacity larger than an available capacity of the certain local pool. (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)
With respect to claim 10, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity equal to or larger than capacities of the two or more volumes. (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user)

With respect to claim 11, the Belgaied reference teaches the storage system according to claim 1, 
wherein each of the plurality of storage nodes has an upper limit to the number of logical chunks that constitute the local pool of the storage node, and maintaining the capacity relationship is to set, instead of two or more logical chunks that are a part of a certain local pool, a logical chunk that has a size larger than each of the two or more logical chunks and stores data which is in the two or more logical chunks as a component of the local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks) 

With respect to claim 12, the Belgaied reference teaches the storage system according to claim 8, 


With respect to claim 13, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to provide a maximum usage rate among a plurality of usage rates respectively corresponding to the plurality of local pools, or provide a minimum available capacity rate among a plurality of available capacity rates respectively corresponding to the plurality of local pools, (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)
a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool, (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks [i.e. a percentage or ‘ratio’ is known of used capacity] ) and 


With respect to claim 14, the Belgaied reference teaches the storage system according to claim 1, 
wherein the storage node selected by the storage management unit has a smallest variation in a plurality of usage rates respectively corresponding to the plurality of local pools, (paragraph 83, where the node manager 110 may determine internal parameters including, for example, a size sort order (e.g., small-to-large (log) or large-to-small (cache and pool)) or a drive's device path)
each of the plurality of usage rates of each storage node is estimated when it is assumed that the storage node is selected, (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks [i.e. a percentage or ‘ratio’ is known of used capacity]) and 
a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool. (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks  [i.e. a percentage or ‘ratio’ is known of available capacity])


   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-15 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137